Case 1:21-cr-20139-TLL-PTM ECF No. 1, PagelD.1 Filed 03/03/21 Page 1 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION

UNITED STATES OF AMERICA, Case:1:21-cr-20139

Judge: Ludington, Thomas L.
MJ: Morris, Patricia T.

Plaintiff, Filed: 03-03-2021 At 02:11 PM
Vv USA v. KAREEM ABDUL-JABBAR VERTZ (J
. 5)
KAREEM ABDUL-JABBAR VERTZ, [ L E
Defendant. MAR 03 2021

 

U.S. DISTRICT COURT

FLINT, MICHIGA
INDICTMENT N

 

THE GRAND JURY CHARGES:
COUNT 1.
(18 U.S.C. §§ 113(a)(3), 1151 and 1153)
Assault with a Dangerous Weapon
On or about January 4, 2021, in the Northern Division of the Eastern District
of Michigan, within Indian country, as defined in 18 U.S.C. § 1151, that is, the
Isabella Reservation, Kareem Abdul-Jabbar Vertz, an Indian, assaulted A.V.

with a dangerous weapon, to wit: a knife, with the intent to do bodily harm, in

violation of 18 U.S.C. §§ 113(a)(3), 1151, and 1153.

1 of 4

 
Case 1:21-cr-20139-TLL-PTM ECF No. 1, PagelD.2 Filed 03/03/21 Page 2 of 4

COUNT 2
(18 U.S.C. §§ 113(a)(8), 1151 and 1153)
Assault of an Intimate or Dating Partner by Strangulation
or Attempted Strangulation
On or about January 5, 2021, in the Northern Division of the Eastern District
of Michigan, within Indian country, as defined in 18 U.S.C. § 1151, that is, the
Isabella Reservation, Kareem Abdul-Jabbar Vertz, an Indian, assaulted A.V., his

intimate and dating partner, by attempting to strangle and by strangling her, in

violation of 18 U.S.C. §§ 113(a)(8), 1151 and 1153.

COUNT 3
(18 U.S.C. §§ 113(a)(3), 1151 and 1153)
Assault with a Dangerous Weapon
On or about January 5, 2021, in the Northern Division of the Eastern District
of Michigan, within Indian country, as defined in 18 U.S.C. § 1151, that is, the
Isabella Reservation, Kareem Abdul-Jabbar Vertz, an Indian, assaulted, that is,
intentionally wounded A.V. with a dangerous weapon, to wit: a lit cigarette, with

the intent to do bodily harm, in violation of 18 U.S.C. §§ 113(a)(3), 1151, and

1153.

2 of 4

 
 

Case 1:21-cr-20139-TLL-PTM ECF No. 1, PagelD.3 Filed 03/03/21 Page 3 of 4

COUNT 4
(18 U.S.C. §§ 113(a)(3), 1151 and 1153)
Assault with a Dangerous Weapon

On or about January 5, 2021, in the Northern Division of the Eastern District
of Michigan, within Indian country, as defined in 18 U.S.C. § 1151, that is, the
Isabella Reservation, Kareem Abdul-Jabbar Vertz, an Indian, assaulted, that is,
intentionally threatened to inflict injury on A.V., with a dangerous weapon, to wit:
a knife, causing a reasonable apprehension of immediate bodily harm to A.V., with
the intent to do bodily harm, in violation of 18 U.S.C. §§ 113(a)(3), 1151, and
1153.

COUNT 5
(18 U.S.C. §§ 13, 1151, 1152 and M.C.L. 750.540(4))
Interfering with Electronic Communications

On or about January 5, 2021, in the Northern Division of the Eastern District
of Michigan, within Indian country, as defined in 18 U.S.C. § 1151, that is, the
Isabella Reservation, Kareem Abdul-Jabbar Vertz, an Indian, willfully and
maliciously prevented, obstructed and delayed by any means the sending,

conveyance or delivery of an authorized communication, by or through a

telephone, telephone line or another medium of electronic communication by A.V.,

3 of 4

 
Case 1:21-cr-20139-TLL-PTM ECF No.1, PagelD.4 Filed 03/03/21 Page 4 of 4

a non-Indian, in violation of Michigan Complied Law 750.540(4) and 18 U.S.C. §§

13 and 1152.

Dated: March 3, 2021

SAIMA S. MOHSIN
Acting United States Attorney

ANTHONY P. VANCE
Assistant United States Attorney
Chief, Branch Offices

4 of 4

THIS IS A TRUE BILL

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

s/Roy R. Kranz

ROY R. KRANZ

Assistant U.S. Attorney

101 First Street, Suite 200

Bay City, Michigan 48708-5747
(989) 895-5712
Roy.Kranz(@usdoj.gov
(P56903)

 

 
